6TH TRIAL MEMORANDUM
LEAHY, Chief Judge.
The Government has filed a comprehensive motion for production of documents under Fed.Rules Civ.Proc.rule 34, 28 U.S.C.A. I think the motion has merit, but its terms are palpably too broad and sweeping. A reading of the motion demonstrates that it fails to meet the requirements of F.R. 34. The fact of the matter is the motion is concerned with issues, the proofs of which have not been brought forward as yet by defendant. These issues must be met, however, and the evidence on them adduced before me by both parties. I think the proper procedure should be something like this: there are two courses to follow:
1. Let duPont put in its case. • After that, or after duPont has announced it has finished with its proofs on the matters of *584substituted materials, postcomplaint evidence, and the Olin situation, both Court and counsel shall then be in a 'better position of focus as to what duPont relies on in these respects. After that, the Government may then renew its motion. At that time, the Government should'be in a position to arrive at greater specificity as to what it wants produced. If necessary, I shall del'ay the trial in order that the production may be had, and as to this, the Government will have additional time to study the produced documents if it so requests. Or,
2. Either the above course will be followed or before we resume the trial at this point counsel will get together and work •out with the Court some plan to produce documents on (1) substituted materials; (2) post-complaint evidence; (3) the Olin competition and relationship with duPont. The Court will be available next week if the •suggested course is to be followed.
An order may be submitted denying the motion without prejudice.